DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/248,392 filed 01/22/2021. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10929895 (hereafter Pat. 895), claims 1-20 of U.S. Patent No.10460356 (hereafter Pat. 356), and claims 1-20 of U.S. Patent No.9779424 (hereafter Pat. 424). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims still overlap in scope.
As per claim 1:
An apparatus for facilitating transmission of a plurality of electronic messages in a message system, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to: 
receive generic configuration data comprising a plurality of data paths pointing to a plurality of work chunks; (See Pat. 895 claim 1, “receive generic configuration data, wherein the generic configuration data comprises a plurality of data paths, time data, and channel data associated with the plurality of electronic messages;”
Pat. 356 claim 1, “receive generic configuration data by a master module of the message system, wherein the generic configuration data comprises a plurality of data paths, time data, and channel data associated with the plurality of electronic messages, wherein each of the plurality of data paths pointing to one of work chunks associated with the plurality of electronic messages;”
Pat. 424 claim 1. “retrieving, using the generic configuration data and by the master module, work chunks using the data path, wherein each of the work chunks describes at least one automatic message generation task, and includes at least one content data path pointing to message data stored in a message content repository;”)
select a first data path from the plurality of data paths, the first data path pointing to a first work chunk from the plurality of work chunks; (See Pat. 895 claim 1, “retrieve a first work chunk based at least in part on the plurality of data paths, wherein the first work chunk comprises a first content data path pointing to first message data stored in a message content repository;”
Pat. 356 claim 1, “retrieve, by a worker module, a first work chunk based on the time data and data paths of the generic configuration data, wherein the time data indicates transmission time for each of the plurality of electronic messages;”
Pat. 424 claim 1, “.accessing first message data from the message content repository referenced by a first content data path of the first work chunk, wherein the first message data includes first content data and first recipient data;”)
update the first data path, the updated first data path pointing to a second work chunk from the plurality of work chunks; (See Pat. 895 claim 1, “update, based at least in part on the time data, the first content data path to a second content data path pointing to second message data stored in the message content repository;”
Pat. 356 claim 1, “dynamically generate, by the master module, updated data paths based on the status update indication and the time data of the generic configuration data;”
Pat. 424 claim 1,.” updating the first electronic message after the sending of the first electronic message, wherein an update schedule indicates time for updating the first electronic message, wherein updating the first electronic message includes:”
generate a first electronic message based at least in part on the second work chunk; and (See Pat. 895 claim 1, “generate a first electronic message based at least in part on the second content data path; and”
Pat. 356 claim 1, generate, by the worker module, a second electronic message based on the second work chuck.”
Pat. 424 claim 1.,” updating the first message data based on the update indication.”)
transmit the first electronic message to a client device. (See Pat. 895 claim 1, “transmit the first electronic message based on the channel data of the generic configuration data.”
Pat. 356 claim 1, “transmit the first electronic message based on the channel data of the generic configuration data;”
Pat. 424 claim 1, “sending the first electronic message based on a channel and a message type described by the channel data; and”

Non-Obvious Subject Matter
As currently claimed, the invention is directed towards the generation of electronic messages including changing/updating the contents of the message. The invention receives generic configuration data including a plurality of data paths which point to a plurality of different work chunks. The invention then selects a first data path and updates the first data path to point to a second work chunk from the plurality of work chunks. The invention then generates and transmits an electronic message based on the updated data path pointing to a second work chunk.
The Examiner notes as discussed in the Notice of Allowance of Parent Application 16/572,685 dated 01/27/2021, the following references have been determined to be relevant to the present application:
Lanzillo et al. (US 20020032602 A1), which talks about the generation and distribution of messages.
Epstein et al. (US 20130346170 A1), which teaches the concept of utilizing data paths to retrieve information. 
Pradlad et al. (US 20100332401 A1), which talks about managing information within cloud storage including processing work chunks.
Parker et al. (US 20090327079 A1), which talks about managing delivery of data including modules for managing access, scheduling, and delivery of data and managing file paths. 
Zigler et al. (US 20090157731 A1), which talks about dynamic audio files, including the concept of updating file path information. 
Although these references teach/suggests the concepts of utilizing data paths to access work chunks, the combination fails to teach/suggests the updating of a first data path in a generic configuration data as discussed in Notice of Allowance of Parent Application 16/572,685. Upon further search and consideration, no references, alone or in combination, teaches the concept of updating a first data path of a configuration data to access a different work chunk for generating a message. As such, the Examiner has determined the invention to be non-obvious over the prior art.
The Examiner further notes the claimed invention is determined to be patent eligible. As currently claimed, the invention is directed towards the generation and modification of electronic messages. Similar to Parent Application 16/572,685, the present invention is directed towards a particular technique for generating electronic messages including limitations directed towards particular technological elements and implementation of said elements such as the utilization and updating of data paths to access particular work chunks. The integration of such elements integrates the abstract idea of generating and distributing marketing materials into a particular application. As such, the Examiner has determined the present invention to be patent eligible.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622